tcmemo_2013_270 united_states tax_court gary l fish and ann t fish petitioners v commissioner of internal revenue respondent docket no filed date erik r edwards dennis joseph dobbels and william j sanders for petitioners douglas s polsky and charles j graves for respondent memorandum findings_of_fact and opinion paris judge in a notice_of_deficiency respondent determined that petitioners’ long-term_capital_gain received as a flow-through distribution from an s_corporation was ordinary_income under sec_1239 and sec_1245 and as a result petitioners were liable for a federal_income_tax deficiency of dollar_figure for tax_year after concessions the only issue for decision is whether income received by petitioner husband’s s_corporation in a sec_351 transaction with its subsidiary should be reclassified as ordinary_income under sec_1239 sec_1239 treats gain from the sale of depreciable_property between related_taxpayers as ordinary_income rather than as capital_gain thus the resolution of the issue depends upon whether petitioner husband’s s_corporation and its subsidiary were related_persons for purposes of sec_1239 findings_of_fact some of the facts have been stipulated the stipulation of facts the exhibits attached thereto and the exhibits introduced at trial are incorporated herein by this reference petitioners resided in missouri when their petition was filed unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners have conceded that dollar_figure of boot should be characterized as ordinary_income under sec_1245 instead of capital_gain i fishnet security inc formerly fishnet consulting inc in mr fish left his job as a systems architect to start a technology company that operated as a single-member limited_liability_company in the basement of his home mr fish had no employees and except for some personal savings no capital he had however one signed consulting agreement and toward the end of he sold his first firewall system in mr fish started to transition into the enterprise information security market and after a few successful projects with large clients his business grew quickly by mr fish’s business had eight employees an office in downtown kansas city and a training center on date mr fish incorporated his business as fishnet consulting inc fishnet consulting d b a fishnet security with the missouri secretary of state fishnet consulting elected to be treated as a subchapter_s_corporation by fishnet consulting described itself as the largest privately held network security solutions company in north america it had over employees and offices in six major cities throughout the midwest while considering expanding into several additional markets over three years from to fishnet consulting’s revenue increased from dollar_figure million to dollar_figure million respectively and its adjusted earnings before interest taxes depreciation and amortization ebitda grew from dollar_figure million to dollar_figure million respectively after its first quarter in fishnet consulting had projected revenues of dollar_figure million and estimated adjusted ebitda of dollar_figure million mr fish decided that it was time to find additional capital for his rapidly growing business in fishnet consulting retained greene holcomb fisher llc greene holcomb as a financial adviser to evaluate potential financial partners and possibly a sale of the company greene holcomb helped fishnet consulting prepare and distribute a confidential offering memorandum the result was one offer from the private equity firm the edgewater funds edgewater to purchase a minority interest in fishnet consulting in a letter of intent dated date edgewater offered to purchase newly created convertible series a preferred_stock in fishnet consulting to be renamed fishnet security inc fishnet security representing of the company’s outstanding equity on a fully diluted basis for dollar_figure million according to the terms of exhibit a to the letter of intent the fully diluted shares after the initial sale of dollar_figure million of preferred_stock were of common_stock outstanding of preferred_stock outstanding and reserved for employee stock_options after the purchase of additional shares of preferred_stock for dollar_figure million the percentage of preferred_stock outstanding would increase to upon closing the parties agreed that the sale proceeds would be distributed to mr fish by redeeming a portion of his shares on date mr fish incorporated fish holdings inc fish holdings with the secretary of state of missouri and had it elect to be treated as a subchapter_s_corporation in a sec_368 tax-free reorganization mr fish contributed of his fishnet consulting common_stock to fish holdings in a sec_351 transaction the next day on date fish holdings and fishnet consulting executed a form_8869 qualified_subchapter_s_subsidiary election to treat fishnet consulting as a qualified_subchapter_s_subsidiary qsub under sec_1361 the qsub election was treated as a deemed tax-free_liquidation of fishnet consulting into fish holdings under sec_332 on date fishnet consulting mr fish as founder of fishnet consulting and the purchasers of the series a preferred_stock edgewater private equity fund iv l p edgewater private equity fund iii l p and topwater investment partners l p collectively investors signed the fishnet consulting inc series a preferred_stock purchase agreement the investors agreed to purchase and fishnet consulting agreed to sell dollar_figure million of newly created series a preferred_stock on date plus an additional dollar_figure million of series a preferred_stock in subsequent closings within three years the baseline valuation of fishnet consulting was dollar_figure which was to be adjusted after the company’s audited financial statements were prepared and the initial closing price per share of preferred_stock was dollar_figure031 on date fishnet consulting filed an amendment to its articles of incorporation that was effective as of that date among other things fishnet consulting changed its name to fishnet security increased its board_of directors from one to five members and created a new class of stock the series a preferred_stock fishnet security was authorized to issue big_number shares of common_stock and big_number shares of series a preferred_stock the creation of the series a preferred_stock terminated fishnet security’s formerly fishnet consulting s_corporation status and qsub election see sec_1361 the series a preferred_stock had preferential rights to cumulative dividends which had to be paid either before or simultaneously with dividends on common_stock or any other class of outstanding_stock the cumulative dividends accrued at a rate of per annum and were payable when declared by the board upon a liquidation event or when the preferred_stock is redeemed or voluntarily converted into common_stock pursuant to the amended articles of incorporation fishnet security paid one-time dividends to its common stockholder fish holdings of dollar_figure million on date dollar_figure the sale proceeds from the stock purchase agreement on date and a loan to mr fish with a principal_amount of dollar_figure fishnet security also transferred to fish holdings all membership interests of secure passage llc a former subsidiary with assets of dollar_figure on date in addition a promissory note from mr fish to his former wife dated date and guaranteed by fishnet consulting was outstanding as of date the series a preferred_stock also had rights to preferential liquidation payments redemption payments and conversion into common_stock the liquidation payments which were triggered upon a deemed liquidation event were equal to the original purchase_price of dollar_figure031 per share plus all accrued and unpaid dividends and a ratable share on a one-to-one convertible basis of assets and property distributed to the common_stock the redemption payments which were to be received at the option of the majority of outstanding shares of series a a deemed liquidation event included the following provided that immediately after the event fishnet security’s stockholders did not hold a majority of the outstanding voting power a merger or consolidation of fishnet security the sale or transfer of all or substantially_all of fishnet security’s assets the purchase of fishnet security’s capital stock by a party or group that did not beneficially own a majority of the voting power of the outstanding shares of capital stock or an underwritten public offering of fishnet security’s common_stock if the aggregate proceeds from a deemed liquidation event were more than dollar_figure then the series a preferred stockholders would receive a fraction of the issue_price which would be reduced to zero if the aggregate proceeds were equal to or greater than dollar_figure preferred_stock beginning on or after date or at the option of fishnet security beginning on or after date were equal to the greater of the original purchase_price of dollar_figure031 per share plus all accrued and unpaid dividends or fair_market_value the conversion rights included a mandatory conversion into shares of common_stock upon the earlier of the closing of an initial_public_offering of shares of common_stock at a price equal to at least three times the original purchase_price per share of series a preferred_stock resulting in at least dollar_figure million of proceeds or upon the written consent of the majority of outstanding shares of series a preferred_stock in addition the series a preferred_stock had voting rights and as of date each share of series a preferred_stock was entitled to one vote per share each share of common_stock also had one vote per share and except as otherwise provided by law or the amended articles of incorporation the common stockholders and series a preferred stockholders voted as a single class any_action by the fishnet security stockholders required an affirmative vote of a majority of the outstanding shares of stock the series a preferred stockholders holders of the series a preferred_stock were entitled to the number of votes equal to the number of whole shares of common_stock into which the series a preferred_stock was convertible the conversion was determined by dividing the series a preferred_stock issue_price by the conversion price as of date the conversion price was equal to the issue_price of dollar_figure031 per share however voted as a separate class to elect two out of the five authorized directors of fishnet security the common stockholders voted as a separate class to elect the remaining three directors one of whom had to be independent and approved by a majority of the series a preferred stockholders the series a preferred stockholders could not withhold their approval unreasonably the directors including the independent director could be removed without cause only by the affirmative vote of the holders of the class of stockholders that elected them the board_of directors exercised all corporate powers of fishnet security including controlling and managing its property and business except as otherwise provided by law the articles of incorporation or bylaws an action by the board required an affirmative vote of a majority of the directors present at a meeting a majority of the full board constituted a quorum for a meeting after filing the amended articles of incorporation the investors contributed dollar_figure million in cash to fishnet security in exchange for big_number shares of its newly authorized series a preferred_stock on the same day date the independent director could not be affiliated with fishnet security and its stockholders in addition the director had to be deemed independent pursuant to the rules and regulations of the securities_and_exchange_commission and the national association of securities dealers fishnet security declared and paid a dividend of dollar_figure to fish holdings fish holdings was deemed to have contributed all of the assets and liabilities of fishnet security the qsub to fishnet security the newly formed c_corporation in exchange for big_number shares of common_stock and dollar_figure cash see sec_1361 see also infra p the exchange qualified for tax-free treatment under sec_351 with respect to the stock received by the parties but the cash distribution to fish holdings was taxable boot equal to the lesser_of the amount of boot received dollar_figure or the amount of gain from the assets dollar_figure see sec_351 as a result of the cash distribution to fish holdings fishnet security received a step-up_in_basis in its assets after the closing of the stock purchase agreement fish holdings owned all of the issued and outstanding shares of fishnet security’s common_stock and the investors fishnet security’s assets which included its wholly owned subsidiary fishnet texas inc had a basis of dollar_figure on form_4562 depreciation and amortization attached to its form_1120 u s_corporation income_tax return for tax_year fishnet security reported sec_197 intangible assets with an amortizable amount of dollar_figure as of date fishnet security also reported sec_167 depreciable assets with a total basis for depreciation of dollar_figure the amount of liabilities assumed by fishnet security was dollar_figure the total cash distributed to fish holdings in the sec_351 transaction was dollar_figure which included the dividend distribution of dollar_figure on date and an additional dividend distribution of dollar_figure on date as a valuation adjustment under the stock purchase agreement owned all of the issued and outstanding shares of fishnet security’s series a preferred_stock fishnet security and its new stockholders the investors and mr fish signed a shareholders agreement effective date the shareholders agreement reiterated some of the terms in the amended articles of incorporation such as the composition of the board_of directors and added additional terms to the arrangement between fish holdings and the investors the parties agreed for example that the board_of directors would have a compensation committee and an audit committee each comprised of two members mr fish and a representative of the investors in addition all stockholders received rights of first refusal and tag- along rights and the investors alone received information rights and registration rights in the event fishnet security filed a registration_statement registering its securities for a public offering the parties also agreed to impose restrictions on fishnet security and its management namely mr fish the parties agreed that until the investors no longer owned shares of fishnet security the company could not engage in certain in the recitals to the shareholders agreement fishnet security is referred to as the company but on the signature page the company is defined as fishnet consulting the agreement was signed by mr fish as president of fishnet consulting actions without the prior written consent of a majority of the series a preferred stockholders the actions which were defined as negative covenants included the following amend alter or repeal any provision of the restated articles or the bylaws of the company issue or agree to issue any dividends on capital stock other than dividends issued on i the common_stock before the issuance of any preferred_stock or ii the preferred_stock authorize designate or issue whether by reclassification or otherwise additional shares of preferred_stock in addition to those shares of preferred_stock contemplated to be issued under the purchase agreement or alter or change the rights obligations preferences privileges or powers of or the restrictions provided for the benefit of the preferred_stock authorize designate or issue whether by reclassification or otherwise any class or series of stock or any other_securities convertible into equity securities of the company ranking on a parity with or senior to the preferred_stock in any respect including without limitation rights of redemption liquidation preference voting rights or dividends issue or agree to issue any shares of capital stock or the capital stock of a subsidiary of the company other than exempted issuances for consideration other than cash in connection with an acquisition by the company of another entity that is approved by a majority of the members of the board which majority includes investors’ representatives at a price per share that is less than the series a per share issue_price as defined in the restated articles subject_to other restrictions effect any deemed liquidation event10 as defined in the restated articles acquire or dispose_of or agree to acquire or dispose_of a material number of assets used or to be used by the company own or acquire or attempt to own or acquire any subsidiaries make or attempt to make any material_change to the business of the company enter or attempt to enter into new lines of business or exit or attempt to exit any of the company’s current lines of business or except with regard to mr fish hire or employ any person whose annual base compensation exceeds dollar_figure or increase the annual base compensation of any employee of the company above dollar_figure the parties also agreed that management which included mr fish as ceo and see supra note president of fishnet security could not sell their stock other than in connection with a deemed liquidation event and with the prior written approval of the investors ii reporting positions on form_4562 attached to its form_1120 for tax_year fishnet security reported sec_197 intangibles with an amortizable amount of dollar_figure as of date fishnet security claimed an amortization deduction of dollar_figure for which was reported above_the_line on the front page of its return as part of other deductions fishnet security also reported sec_167 depreciable assets with a total basis for depreciation of dollar_figure and claimed a depreciation deduction of dollar_figure like the amortization deduction the depreciation deduction was also reported above_the_line on the front page of fishnet security’s corporate return according to the notes to the and the parties do not dispute that fishnet security the c_corporation acquired sec_197 intangibles that were amortizable in fishnet security’s hands as a result of the stock purchase sale nonetheless the parties do not identify and the record does not describe the amortizable sec_197 intangibles reported on fishnet security’s corporate return for the court understands the amortizable sec_197 intangibles to be primarily if not entirely goodwill under sec_197 consolidated financial statements for fishnet security holdings inc fishnet security took a step-up_in_basis in its assets the step-up_in_basis was treated as an intangible asset for tax purposes in the amount of dollar_figure and amortizable over a period of years on its form_1120s u s income_tax return for an s_corporation for tax_year fish holdings reported dollar_figure of dividend distributions from fishnet security fish holdings reported the dividend distributions as long-term_capital_gain which was allocated as flow-through income to mr fish fish holdings’ sole stockholder and reported on petitioners’ joint tax_return for on date respondent issued to petitioners a notice_of_deficiency determining an income_tax deficiency of dollar_figure for tax_year in the notice respondent determined that petitioners’ reported long-term capital in date after the tax_year in issue fishnet security reorganized whereupon a new holding_company fishnet security holdings inc fishnet security holdings owned all of the outstanding shares of fishnet security the equity structure of fishnet security holdings mirrored the equity structure of fishnet security fish holdings and petitioners reported the amount of the dividend distributions as dollar_figure instead of dollar_figure on their respective tax returns for according to respondent the dollar_figure increase has no tax consequence gain from fish holdings was ordinary_income under sec_1239 and sec_1245 petitioners timely filed a petition with the court seeking redeterminationdollar_figure i fish holdings and fishnet security opinion in date before closing on the stock purchase agreement mr fish incorporated fish holdings and had it elect to be treated as a s_corporation mr fish transferred to fish holdings his entire_interest in fishnet consulting and made a qsub election for fishnet consulting under sec_1361 as a result of the qsub election fishnet consulting was treated as liquidating into fish holdings and the tax consequences of the liquidation are determined in part under sec_332 see sec_1_1361-4 income_tax regs after the qsub before filing a petition petitioners conceded that boot of dollar_figure was properly recharacterized as ordinary_income pursuant to sec_1245 instead of as long-term_capital_gain under sec_197 if a sec_197 intangible is acquired in a sec_332 transaction inter alia the transferee generally steps into the shoes of the transferor with respect to the amount of adjusted_basis of the intangible in the hands of the transferee that does not exceed the adjusted_basis in the hands of the transferor if a sec_197 intangible was not amortizable in the hands of the transferor the transferee’s adjusted_basis to the extent it does not exceed the transferor’s adjusted_basis cannot be amortized under sec_197 sec_1_197-2 income_tax regs therefore any self-created goodwill which is not an amortizable sec_197 intangible see sec_1_197-2 income_tax regs transferred from fishnet consulting to fish holdings in the deemed sec_332 continued election fishnet consulting was disregarded as a separate corporation for federal_income_tax purposes and its assets and liabilities were treated as being owned by fish holdings see sec_1361 after fishnet security formerly fishnet consulting issued the series a preferred_stock to the investors it was no longer solely owned by fish holdings a s_corporation and its qsub status was terminated see sec_1361 and c under sec_1361 fishnet security was treated as a new corporation acquiring all of its assets and assuming all of its liabilities from fish holdings its s_corporation parent immediately before its qsub status was terminated in exchange for stock see sec_1_1361-5 income_tax regs the exchange is treated as if the investors and fish holdings made concurrent contributions to fishnet security in a sec_351 transaction see sec_1361 under sec_351 no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_351 continued liquidation was not amortizable under sec_197 however provides that if other_property or money also known as boot is received by a transferor in an otherwise tax-free sec_351 transaction the transferor must recognize gain to the extent of the boot received therefore under sec_351 the dividend distribution issued to fish holdings was taxable boot the parties do not dispute that the dividend distribution to fish holdings was taxable rather they dispute whether the distribution was taxable as long- term capital_gain as reported by petitioners or as ordinary_income under sec_1239 ii sec_1239 sales_of_depreciable_property between related_taxpayers a sec_1239 generally sec_1239 requires ordinary_income treatment of the gain recognized from the sale_or_exchange of property directly or indirectly between related_persons if the property in the hands of the transferee is of a character which is subject_to the allowance for depreciation provided in sec_167 according to the house report on the revenue act of pub_l_no sec a stat pincite which created the predecessor to sec_1239 the policy behind that section was to prevent taxpayers from selling depreciable assets to a related the section was carried forward unchanged as sec_1239 of the code of see h_r rept no at a286 u s c c a n s rept no pincite u s c c a n entity and for the price of capital_gain receiving a step-up_in_basis such that the assets can be depreciated again see h_r rept no pincite 1951_2_cb_357 t his bill eliminates the tax advantage from such transactions by denying capital-gains treatment to the transferor with respect to sales or exchanges of depreciable_property see also 486_f2d_696 1st cir aff’g 58_tc_598 for purposes of chapter of subtitle a of the code which includes sec_1239 an amortizable sec_197 intangible is treated as property of a character subject_to the allowance for depreciation under sec_167 sec_197 see also sec_1_197-2 income_tax regs moreover sec_1_197-2 income_tax regs provides that an amortizable sec_197 intangible is sec_1245 property and sec_1239 applies to any gain recognized upon its sale_or_exchange between related_persons as defined in sec_1239 see also h_r rept no pincite 1993_3_cb_393 thus the gain from the sale_or_exchange of property between related_taxpayers is subject_to the antiabuse provisions of sec_1239 if the property is an amortizable sec_197 intangible in the hands of the transferee b amortizable sec_197 intangibles an amortizable sec_197 intangible is any sec_197 intangible acquired after date and held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 sec_1_197-2 income_tax regs sec_197 intangibles include inter alia goodwill sec_197 on date fishnet security acquired sec_197 intangibles ie goodwill from fish holdings in a sec_351 transaction as a result the sec_197 intangibles became amortizable in the hands of fishnet security the transferee on its corporate return for fishnet security reported its acquisition of sec_197 intangibles with an amortizable_basis of dollar_figure as of although self-created goodwill is not amortizable sec_1_197-2 income_tax regs any self-created goodwill held by fish holdings became an amortizable sec_197 intangible for fishnet security as a result of the deemed sec_351 transaction in date generally sec_197 intangibles acquired in a sec_351 transaction are not amortizable to the extent of the transferor’s adjusted_basis if they were not amortizable in the transferor’s hands sec_1_197-2 income_tax regs however any increase in the transferee’s adjusted_basis as the result of recognized gain is amortizable under sec_197 id fish holdings received a dividend distribution in the deemed sec_351 transaction with fishnet security fish holdings recognized gain in the amount of the dividend distribution which was dollar_figure and fishnet security received a corresponding step-up_in_basis thus the amortizable amount for the sec_197 intangibles transferred to fishnet security was dollar_figure see sec_1 g ii b income_tax regs and was reported as such on fishnet security’s corporate return for date the first month in which the amortizable sec_197 intangibles were acquired see sec_197 and sec_167 depreciable assets with a total basis for depreciation of dollar_figure fish holdings recognized gain of dollar_figure the dividend distribution from the transaction therefore if fish holdings and fishnet security were related_persons under sec_1239 the dividend distribution to fish holdings reported by petitioners was taxable as ordinary_income c related_persons for purposes of sec_1239 sec_1239 defines related_persons as a person and all entities which are controlled entities with respect to such person sec_1239 defines controlled_entity as a a corporation more than percent of the value of the outstanding_stock of which is owned directly or indirectly by or for such person and c any entity which is a related_person to such person under paragraph or of sec_267 because fishnet security was no longer a s_corporation after the stock purchase agreement closed on date only sec_267 and is applicable on its corporate return for fishnet security also claimed an amortization deduction of dollar_figure and a depreciation deduction of dollar_figure thereby reducing its total income by dollar_figure in related_taxpayers under sec_267 and include two corporations which are members of the same controlled_group as defined in sec_267 see sec_267 and a s_corporation and a c_corporation if the same persons own more than in value of the outstanding_stock of each corporation see sec_267 a controlled_group for purposes of sec_267 is defined in sec_267 as having the same meaning as provided by sec_1563 except that more than percent is substituted for at least percent and the determination is made without regard to sec_1563 and e c under sec_1563 as modified by sec_267 a controlled_group means one or more chains of corporations connected through stock ownership with a common parent_corporation if a stock possessing more than of the total combined voting power of all classes of stock entitled to vote or more than of the total value of shares of all classes of stock of each of the corporations except the common parent_corporation is owned by one or more of the other corporations and b the common parent_corporation owns stock possessing more than of the total combined voting power of all classes of stock entitled to vote or more than of the total value of shares of all classes of stock of at least one of the other corporations excluding in computing such voting power or value stock owned directly by such other corporationsdollar_figure accordingly in order to apply sec_1239 to the distribution of sale proceeds from fishnet security to fish holdings the court must determine whether fish holdings and fishnet security were related_persons for purposes of sec_1239 specifically the court must determine whether fish holdings owned either more than of the total combined voting power of all classes of fishnet security’s stock entitled to vote or more than of the total value of shares of all classes of fishnet security’s stock iii voting power after the stock purchase agreement closed on date fish holdings owned big_number shares of fishnet security’s common_stock or about two-thirds of the issued and outstanding shares of stock entitled to vote and the sec_1_1563-1 income_tax regs provides that in determining whether the stock owned by a person or persons possesses a certain percentage of the total combined voting power of all classes of stock entitled to vote of a corporation consideration will be given to all the facts and circumstances of each case the regulation however is effective for taxable years beginning on or after date and the temporary_regulation before it sec_1_1563-1t a temporary income_tax regs fed reg date which mirrors the language of the final_regulation was effective for taxable years beginning on or after date the transaction at issue however occurred on date and therefore neither the final nor the temporary_regulation applies investors collectively owned big_number shares of fishnet security’s series a preferred_stock or one-third of the issued and outstanding shares of stock entitled to vote as of date each share of common_stock and preferred_stock was entitled to one vote therefore on the sole basis of record ownership fish holdings owned more than of fishnet security’s voting_stock in hermes consol inc v united_states cl_ct the court considered whether the taxpayer’s common stockholder satisfied the voting power standard of sec_269 the common stockholder owned big_number shares of common_stock of the taxpayer and the preferred stockholder owned big_number shares of preferred_stock id since both classes of stock were entitled to one vote per share the common stockholder owned less than of the taxpayer’s voting_stock id although the percentage of voting_stock owned is generally the critical factor for determining a stockholder’s voting power the court held that record ownership is not the sole criteria for determining voting power where there is other evidence to the contrary id citing jupiter corp v united_states cl_ct for purposes of sec_269 acquisitions made to evade or avoid income_tax control means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of the corporation and 358_f2d_342 6th cir the court found that voting power also includes the ability to approve or disapprove of fundamental changes in the corporate structure and the ability to elect the corporation’s board_of directors id the common stockholder despite owning less than of the taxpayer’s voting power had the same ability to approve or disapprove of fundamental corporate changes as the preferred stockholder id a majority of the common_stock and a majority of the preferred_stock had to approve an amendment to the taxpayer’s certificate of incorporation change its capital stock file for bankruptcy or make a general assignment for the benefit of creditors id moreover in order to dissolve merge consolidate or reorganize two-thirds of the common_stock and two-thirds of the preferred_stock had to approve id therefore the court held that with respect to its ability to implement fundamental changes in the taxpayer’s corporate structure the common stockholder had voting power id with respect to the election of directors however the court found that the common stockholder did not have voting power id pincite the common stockholder and the preferred stockholder were each entitled to elect one of the three directors to the board id pincite the third director was elected by the majority of all the shares voting as a single class id because the preferred stockholder owned more shares and therefore more votes than the common stockholder the preferred stockholder had the power to elect the third director without the consent of the common stockholder hermes consol inc cl_ct pincite accordingly the court held that the common stockholder had less than of the voting power to elect members to the board_of directors and this was sufficient to keep its overall voting power below id pincite relying in part on hermes consol petitioners argue that even though on the basis of record ownership fish holdings owned more than of fishnet security’s voting_stock fish holdings’ voting power was less than similar to the approval required for the fundamental corporate changes described in hermes consol fishnet security could not engage in certain actions without the approval of fish holdings which owns more than of all shares entitled to vote and the prior written consent of a majority of the series a preferred although not required to be independent the court found that the third director was independent hermes consol inc v united_states cl_ct stockholders therefore with respect to fundamental corporate changes petitioners argue that fish holdings owns a voting power which is less than the more than voting power threshold required by sec_1563 as modified by sec_267 likewise petitioners argue that fish holdings’ voting power is less than with respect to its ability to elect fishnet security’s board_of directors according to fishnet security’s amended articles of incorporation the common stockholder elects two out of the five directors and the preferred stockholders elect another two the common stockholder also elects the fifth director who must be independent as defined in the amended articles of incorporation and must be approved by the preferred stockholders the preferred stockholders cannot unreasonably withhold their approval although fish holdings the common the fundamental corporate changes described in hermes consol which included amendments to the taxpayer’s certificate of incorporation changes in its capital stock bankruptcy dissolution mergers consolidations and reorganizations are substantially_similar to the restrictions imposed on fishnet security which also include amendments to fishnet security’s articles of incorporation changes to its capital stock mergers consolidations and reorganizations see supra pp according to its bylaws the board_of directors of fishnet security exercises all corporate powers including the management and control of the company’s property and business each director has one vote and any_action by the board requires a majority vote stockholder may elect three out of five board members or of the board petitioners contend that the independence requirement for the fifth director in addition to the necessary approval by the preferred stockholders reduces fish holdings’ voting power to less than dollar_figure although fish holdings may have a voting power with respect to fundamental corporate changes in fishnet security fish holdings may elect three out of five board members or of the fishnet security board the limitations on fish holdings’ ability to elect the fifth director are not the type that would reduce its voting power to below the independence requirement for example does not prevent fish holdings from exercising its voting power to elect the fifth director but merely reduces the pool of potential candidates the limitation is far from overly restrictive leaving fish holdings with a significant although fish holdings named only two out of its three directors on date it is the stockholder’s legal right to exercise voting power that is determinative as opposed to the actual exercise of voting power see 109_tc_133 aff’d 165_f3d_822 11th cir see also hermes consol cl_ct pincite the court discusses the impact of the negative covenants on fish holdings’ voting power beginning infra p number of potential candidates and is in fact reasonable if as the stock purchase documents seem to portray the company wishes to become publicly owned moreover the independence limitation does not diminish or nullify fish holdings’ voting power as petitioners propose on the basis of a similar argument in hermes consol in hermes consol cl_ct pincite the court considered the government’s argument that the common stockholder had voting power of because the independence of the third director nullified the preferred stockholder’s voting power for that director thereby leaving the common stockholder and the preferred stockholder with one director each in rejecting the government’s position the court assumed that the government’s premise was true that the preferred stockholder’s use of its voting power to elect an independent board member could be considered as a nullification of that power id relying on the definition of independent which means being subject_to control by none the the sarbanes-oxley_act of pub_l_no sec_301 sec_116 stat pincite which added sec 10a m to the securities and exchange act of pub_l_no 48_stat_881 required the national securities exchanges and national securities associations to prohibit the listing of any security of an issuer that is not in compliance with the audit committee requirements each member of the audit committee must be a member of the board_of directors of the issuer and must otherwise be independent accordingly if mr fish and the investors intended to list the capital stock of fishnet security on a national securities exchange then the board_of directors must have independent directors court found that the common stockholder still had control of only one out of three of the directors or id the court’s conclusion on this point however does not apply here first the issue before the court was the common stockholder’s voting power the court did not have to determine the preferred stockholder’s voting power and the impact if any its vote for the independent director had on its voting power thus any discussion of the nullification of the preferred stockholder’s vote for the independent director was assumed only for purposes of rejecting the government’s argument that the common stockholder had a voting power in addition the circumstances in which fish holdings might vote for the third and independent director differ from those of the preferred stockholder in hermes consol in hermes consol the preferred and common stockholders voted as a single class on the basis of one vote per share for the taxpayer’s third and independent director the preferred stockholder however owned more shares than the common stockholder and therefore controlled the appointment of the third director in contrast fish holdings is the only stockholder entitled to elect the independent director and therefore any power to elect the independent director must be attributed solely to it accordingly the requirement for an independent director does not diminish fish holdings’ voting power for that directordollar_figure likewise the requirement that the investors approve of the independent director did not reduce fish holdings’ voting power for that director in 118_tc_32 aff’d 108_fedappx_683 2d cir for example the court considered whether burndy-us owned more than of the total combined voting power of its foreign_affiliate burndy-japan in order to determine whether burndy-japan was a controlled_foreign_corporation the taxpayers argued that burndy-us controlled burndy-japan because inter alia it had and exercised the right to control choose and replace burndy-japan’s presidents and board_of directors and burndy-us had the right to name five out of the nine burndy-japan directors id even if the nullification argument applied on these facts it would fail nonetheless there are several provisions in the code that test control using vote and value thresholds of or see eg sec_957 sec_1504 if a stockholder’s election of an independent director was not attributed to its voting power then corporations could structure their boards so that the voting thresholds would never be reached as in the proposed scenario in hermes consol and the parties would have to rely solely on the value test thus the voting power test could be easily manipulated and rendered unnecessary in addition the requirement for an independent director is ubiquitous all stock exchanges require independent directors as members of the board and the audit committee therefore all publicly traded companies would be subject_to control tests that discounted votes for independent directors thereby distorting voting power percentages pincite the burndy-japan stockholders were authorized to nominate board members in proportion to their ownership interests and burndy-us specifically could nominate four directors and the president id under japanese corporate law the president must be a director id the burndy-japan articles of incorporation however required an majority of stockholders to approve the election of the director and the president id thus the japanese corporations could block the election for anyone burndy-us nominated to serve as a director or president and as a result burndy-us did not have voting power of more than id like burndy-us in framatome fish holdings can nominate a majority of the directors on the board_of fishnet security however fish holdings’ voting power has more weight than that of burndy-us because it can actually elect the three directors it designates including the tie-breaking third director although the investors must approve the independent director the investors are not entitled to vote for the independent director in framatome on the other hand not only were the japanese corporations authorized to vote for the tie-breaking director but their affirmative votes were necessary to meet the supermajority requirement for the director’s election moreover the investors’ consent on the independent director cannot be unreasonably withheld in contrast the japanese corporations in framatome could block the election of the tie-breaking director for any reason therefore fish holdings is attributed the voting power for the fifth and independent director it is entitled to elect and as a result fish holdings has a voting power threshold of three out of five directors or petitioners argue that even if the court finds that fish holdings can elect three out of the five directors the negative covenants reduce its overall voting power below in 109_tc_133 aff’d 165_f3d_822 11th cir the court examined whether stock voting requirements and other restrictions placed on the board reduced the stockholders’ voting power the issue for decision in alumax was whether amax possessed at least of the voting power of the taxpayer an aluminum company with a net_worth of over dollar_figure million and total assets of dollar_figure billion for purposes of filing a consolidated_return id pincite after describing amax’s control of out of director votes id pincite with voting power of at least the court the negative covenants are substantially_similar to the fundamental corporate changes discussed in hermes consol see supra note amax owned one class of stock class c stock and could elect four directors that had two votes each for a total of eight votes alumax inc v commissioner t c pincite the japanese stockholders owned a different class of stock class b stock and could elect two directors that had one vote each for the remaining two votes id continued its analysis with an examination of the impact if any of the respective director and stockholder class voting requirements the mandatory dividend provision and the objectionable action provision on the power of the alumax class c common_stock to participate in the management of alumax directly and or indirectly through the class c directors whom that stock elected and therefore on the voting power of that stock id pincite it was important to the court’s analysis that the taxpayer was arguing that amax had only of the voting power but not more id pincite the court therefore did not have to determine the exact percentage of amax’s voting power but only whether it was at least the class voting requirements required an affirmative vote of a majority of the class b directors and the class c directors voting by class and not in the aggregate on the following matters a merger purchase or sale of any asset worth at least of alumax’s net_worth the expenditure of capital or disposition of assets worth more than dollar_figure million and the election or dismissal of alumax’s chief_executive_officer alumax inc v commissioner t c at the voting restrictions were also imposed on a partial or complete_liquidation or dissolution of alumax and loans to affiliated corporations not in the ordinary course of business but the parties did not address these restrictions and the court limited its holding accordingly alumax inc v commissioner continued the same restrictions were imposed on the stockholders and required an affirmative vote of a majority of outstanding shares of each class of stock voting by class and not in the aggregate id pincite the court found that under applicable state law these restrictions were board management matters as opposed to stockholder matters that did not require the vote or approval of the stockholders notwithstanding that stockholder approval was authorized by the corporate charter id pincite in making this distinction the court dismissed the taxpayer’s argument that the director and stockholder voting requirements should be ignored when determining voting power because they were unusual and extraordinary and not representative of the day-to-day routine management matters id the court found to the contrary according to the court the unusual nature of the restrictions emphasized that they were indeed important board management matters id for example the court found that the board’s election or dismissal of the ceo president was significant because the ceo president had broad discretion over and a significant role in the management of the business and affairs of the taxpayer id pincite the court also determined that the mandatory dividend continued t c pincite provision and the objectionable action provision were significant because with respect to the former it obligated the board to declare and pay dividends thereby restricting its power to declare and issue dividends and with respect to the latter it prevented the board from taking any_action that could have had a material and adverse impact on the value of the class b common_stock id pincite accordingly the court held that amax’s overall voting power was below id pincite the court in framatome connectors usa inc v commissioner t c pincite also considered voting requirements in its determination of the voting power of burndy-us in burndy-japan burndy-us manufactured electrical and electronic connectors with sales of dollar_figure to dollar_figure million per year and with two japanese corporations which were among the largest cable manufacturers in japan with annual sales of dollar_figure to dollar_figure billion formed burndy-japan to manufacture and sell burndy-us products in japan id pincite burndy-us owned of the stock of burndy-japan and two japanese corporations owned the remaining id pincite burndy-japan’s articles of incorporation however required the affirmative vote of more than of the outstanding shares of stock to amend the articles of incorporation elect directors and auditors change capital and more id pincite moreover under the shareholders agreement the stockholders each had the power to veto the following six decisions changes in capital changes in license agreements acquisition or sale of shares in other companies payment of dividends transfer of a major part of the business and entrusting management to a third party id the court found that the veto powers in addition to the supermajority voting requirements reduced burndy-us’ voting power below id pincite in a shareholders agreement fish holdings and the investors also agreed to voting restrictions with respect to their fishnet security stock the parties agreed that until the investors no longer owned shares of fishnet security the company could not engage in certain actions without the prior written consent of a majority of the series a preferred stockholders with the exception of a few matters the negative covenants are significant board management matters similar to those in alumax and framatome accordingly the investors effectively have veto powers over many fishnet security management matters the difference between fish holdings and the stockholders in alumax and framatome however is that fish holdings has significantly more managerial see supra pp mo ann stat sec_351 west supp for example requires a stockholder vote to adopt an amendment to a corporation’s articles of incorporation control of the company irrespective of the negative covenants by virtue of mr fish’s role in management in alumax and framatome the taxpayers were large corporations with domestic and international affiliates that also had a high net_worth and significant assets although the stockholders in alumax and framatome had significant yet limited voting rights with respect to corporate management through the directors they might elect they were far removed from the management and operations of their respective corporations in contrast mr fish fish holdings’ sole stockholder was essentially fishnet security and it was his expertise and management of the company that was being purchased fishnet security formerly fishnet consulting is a technology company started by mr fish in the basement of his home its value was derived primarily from mr fish’s expertise contacts and management of the company indeed the basis of fishnet security’s valuation for purposes of the stock purchase agreement was the dollar_figure million of goodwill identified as amortizable sec_197 intangibles furthermore there was an expectation that mr fish would continue to have primary control of the company’s business and affairs the management covenant for example prevented mr fish as ceo president and chairman of the board from leaving the company and selling his stock except in a deemed liquidation of the company in addition unlike the restrictions on the board’s election or dismissal of the ceo president in alumax mr fish agreed to continue as ceo and president of fishnet security according to the terms of the stock purchase agreement and as a condition of sale as the court found in alumax any restriction on the board’s election or removal of the ceo president is significant because the ceo president has broad discretion over and a significant role in the management of the business and affairs of the corporation likewise mr fish’s role as ceo and president of fishnet security is significant and under these specific circumstances weighs in favor of or at the very least maintains fish holdings’ voting power notwithstanding the foregoing the court recognizes the significant limitations the negative covenants impose on the ability of fish holdings to manage fishnet security through its directors and through its sole stockholder importantly the limitations affect board management matters such as the declaration and issuance of stock as opposed to routine or day-to-day matters the mandatory dividend provision in alumax is also distinguishable the mandatory dividend provision obligated the board to declare and pay dividends to the extent of of alumax’s net_income to the extent permitted by law alumax inc v commissioner t c pincite n although fishnet security must obtain the approval of the investors before issuing any dividends other than the dividend distribution to fish holdings and dividends on the preferred_stock the board was not required to declare and pay dividends which according to the court in alumax have less of an impact on a stockholder’s voting power even so fish holdings continues to possess the ability to elect three out of five directors or in alumax and framatome the court found that the negative covenants merely reduced the voting power percentages of the stockholders at issue which were sitting at their applicable voting power thresholds of and respectively but the court did not say by how much likewise the negative covenants merely reduced fish holdings’ voting power but because of its ability to elect three out of five directors or its overall voting power with respect to fishnet security did not fall to or below as of date accordingly fish holdings and fishnet security are related_persons for purposes of sec_1239 and any gain derived from the stock purchase transaction is taxable to petitioners on a flow-through basis from fish holdings as ordinary_income iv valuation as discussed above there are two types of control within the meaning of sec_1563 as modified by sec_267 that would cause fish holdings and fishnet security to qualify as related_persons for purposes of sec_1239 fish holdings must have owned either more than of the total combined voting power of all classes of fishnet security’s stock entitled to vote or more than of the total value of shares of all classes of fishnet security’s stock as of date the court found that fish holdings met the voting power test however even if fish holdings did not meet the voting power test it still qualifies as a related_person with fishnet security because it met the valuation test petitioners contend that the value of the fishnet security common_stock owned by fish holdings was less than of the total value of the outstanding shares of common and preferred_stock as of date petitioners rely on the opinions of steven l york who is qualified as an expert on valuing closely held businesses and in connection with this case prepared a report on the valuation of the common and preferred_stock of fishnet security as of date in contrast respondent argues that the value of the fishnet security common_stock owned by fish holdings was more than of the total value of the outstanding shares of common and preferred_stock as of date respondent relies on the opinions of nancy j matheny a qualified expert in stock and business valuation as presented at trial and in her report on the valuation of the common and preferred_stock of fishnet security as of date the value of property for federal tax purposes is a question of fact see eg 325_f2d_934 8th cir aff’g t c memo see also 94_tc_193 and petitioners bear the burden_of_proof see rule a fair_market_value is the price that a hypothetical willing buyer would pay a hypothetical willing seller both having reasonable knowledge of all relevant facts and neither being under a compulsion to buy or to sell 411_us_546 see also hermes consol cl_ct pincite the fair_market_value of stock of a closely_held_corporation is best ascertained through arm’s- length sales or transfers near the valuation_date of reasonable amounts of that stock as long as both buyers and sellers were willing and informed and the sales did not include a compulsion to buy or to sell 366_f3d_608 8th cir aff’g tcmemo_2002_145 if the value cannot be determined using relevant arm’s-length sales fair_market_value is generally determined using three approaches--market income and asset based estate of noble v commissioner tcmemo_2005_2 the experts for petitioners and respondent used the series a preferred_stock purchase_price of dollar_figure031 which was the value given to the stock in an arm’s- length sale and the market and income approaches the experts determined that the total fair_market_value of fishnet security as of date ranges from dollar_figure million as determined by petitioners’ expert to dollar_figure million as determined by respondent’s expert petitioners’ expert however found that the value of the fishnet security common_stock held by fish holdings was dollar_figure and the value of the preferred_stock held by the investors was dollar_figure whereas respondent’s expert found that the value of the common_stock was dollar_figure and the preferred_stock was dollar_figure the most significant difference between the two valuations is whether to account for the liquidation preference in calculating the value of the preferred_stock petitioners’ expert determined the value of the preferred_stock of fishnet security by assuming that the company liquidated immediately after it closed on the stock purchase agreement on date in support of his valuation method mr york explained you can’t say a pool of money is available unless it’s available to the common shareholders there are many many demands on that money in a liquidation whether it be change in ownership or closing the company before the common shareholders get any one reason for the difference in valuation is the type of engagement employed by each expert petitioners’ expert performed a calculation engagement which is focused on a specific piece of the valuation in this case the preferred_stock respondent’s expert on the other hand performed a valuation engagement which is a full report on the value of the company both types of engagement however are recognized in the industry and accepted as estimates of value for closely held businesses according to the stock purchase agreement documents the holders of the series a preferred_stock were entitled to a refund of their purchase_price of dollar_figure million upon a deemed liquidation event if the aggregate proceeds from the liquidation did not reach a preference cap minimum of dollar_figure assuming liquidation proceeds equal petitioners’ valuation of dollar_figure million the series a preferred stockholders would first receive dollar_figure million plus any accrued but unpaid dividends before receiving their proportionate share of the remaining proceeds their proportionate share if converted into common_stock would equal of the total outstanding shares of stock thus according to mr york the total value of the preferred_stock as of date would equal the sum of the present_value of its accrued dividends the refund of its issue_price and its allocable share of the remaining proceeds for a total of dollar_figure the value of the common_stock would equal the remaining dollar_figure and thereby equal less than of the total value of fishnet security respondent’s expert on the other hand calculated the value of fishnet security without consideration for the liquidation preference in her report ms matheny explained that liquidation value presumes that the business will no longer be ongoing and is therefore considered when the underlying assets are worth more individually than as parts of a going concern ms matheny did not use a liquidation methodology in her analysis because on the basis of her investigation of fishnet security there was no indication that it would liquidate in the near future instead she assumed that fishnet security would continue as a going concern and calculated the value of the preferred_stock using its redemption value according to fishnet security’s amended articles of incorporation the redemption value for a share of the series a preferred_stock was the greater of i the series a issue_price plus any declared but unpaid dividends and ii fair_market_value the series a issue_price was dollar_figure million but the fair_market_value wa sec_35 of dollar_figure million or dollar_figure rounded although the remaining value would be attributed to the common_stock after applying a marketability discount ms matheny determined that the common_stock had a value of dollar_figure or more than of the value of fishnet security as of date the court evaluates expert opinions in light of all of the evidence in the record and the court is not bound by the opinion of any expert witness 304_us_282 115_tc_376 aff’d 283_f3d_1258 11th cir the court may reject in whole or in part any expert opinion 110_tc_530 although the court found mr york’s testimony and report to be generally credible his application of the liquidation preference in determining the value of the series a preferred_stock to these facts is misdirected while the court agrees that the value of a share of stock depends in part on the demands that the holder of that stock may make on the cash available for distribution a hypothetical liquidation immediately after closing on the stock purchase agreement is not the best test for determining the respective values of the common and preferred_stock of fishnet security mr york’s proposed valuation and liquidation for example do not account for the immediate distribution of dollar_figure to the common stockholder fish holdings on date ignoring the distribution distorts the respective values of the common and preferred_stock by giving dollar_figure million to the preferred stockholders plus an immediate return on their investment of while failing to attribute the dollar_figure distributed to the common stockholder on the same day the court finds that this imbalance of value between the preferred and common_stock is even more egregious given that value was incrementally stripped from fishnet security and given to fish holdings during the weeks leading up to stock purchase agreement closing therefore on the facts in this case if dollar_figure million is attributed to the preferred stockholders before allocating the remaining value of fishnet security among the preferred and common stockholders then the common stockholder’s dollar_figure dividend that was distributed on the same day must also be taken into account accordingly the appropriate valuation of the series a preferred_stock as of date was its redemption price which was offered by respondent’s expert notably the court in hermes consol cl_ct pincite used the redemption price to calculate the value of the preferred_stock for purposes of determining control under sec_269 in addition like the redemption of the series a preferred_stock which could be redeemed starting four years after the stock purchase agreement on date the earliest the preferred_stock in hermes consol could be redeemed was five years after the purchase of those shares id pincite to account for this difference in time the court applied a for example fishnet security distributed to fish holdings dollar_figure million on date all membership interests of secure passage llc a former subsidiary with assets of dollar_figure on date and a loan to mr fish with a principal_amount of dollar_figure even if the court used a hypothetical liquidation event to determine the value of the common_stock as proposed by petitioner’s expert its value would include the dollar_figure dividend distribution and therefore would equal more than of the value of fishnet security on date discount rate id pincite although ms matheny did not apply a similar discount she determined that the series a preferred_stock had a redemption price of dollar_figure rounded she then determined the value of the common_stock by attributing to it the remaining value and applying a marketability discount on the basis of her calculations the common_stock had a value of dollar_figure or more than of the value of fishnet security as of date the court finds that the redemption price valuation offered by respondent’s expert was more reliable than the hypothetical liquidation presented by petitioner’s expert using the redemption price valuation respondent’s expert found that the value of the common_stock was dollar_figure and the preferred_stock was dollar_figure rounded accordingly fish holdings owned more than of the total value of shares of all classes of fishnet security’s stock as of date and as a result fish holdings and fishnet security were related_persons for purposes of sec_1239 v conclusion on date fishnet security acquired sec_197 intangibles ie goodwill from fish holdings in a sec_351 transaction and as a result the sec_197 intangibles became amortizable in the hands of fishnet security the transferee fish holdings recognized gain in the amount of a dollar_figure dividend distribution from the transaction and petitioners reported the gain on a flow-through basis as long-term_capital_gain sec_1239 requires ordinary_income treatment of the gain recognized from the sale_or_exchange of property directly or indirectly between related_persons if the property in the hands of the transferee is subject_to the allowance for depreciation fish holdings and fishnet security are related_persons for purposes of sec_1239 if fish holdings meets either of the two control tests within the meaning of sec_1563 as modified by sec_267 fish holdings must have owned more than of the total combined voting power of all classes of fishnet security’s stock entitled to vote or more than of the total value of shares of all classes of fishnet security’s stock as of date for the reasons discussed above both tests are met and as of date fish holdings owned more than of the total combined voting power of all classes of fishnet security’s stock entitled to vote and more than of the total value of the shares of all classes of fishnet security’s stock accordingly on date fish holdings and fishnet security were related_persons for purposes of sec_1239 and therefore the dollar_figure gain fish holdings received from the transaction should have been reported by petitioners on a flow-through basis as ordinary_income the court has considered the parties’ arguments and to the extent not addressed herein concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
